                                          Case 4:20-cv-05976-PJH Document 12 Filed 12/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN BUCHANAN,
                                                                                         Case No. 20-cv-05976-PJH
                                   8                    Plaintiff,

                                   9               v.                                    ORDER TO SHOW CAUSE FOR
                                                                                         FAILURE TO PROSECUTE
                                  10     ADMINISTRATIVE OFFICE OF
                                         COURTS,                                         Re: Dkt. No. 5
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff in the above matter having failed to timely file an amended complaint

                                  15   correcting the deficiencies identified by Magistrate Judge Kim in her Screening Order

                                  16   (Dkt. 5),

                                  17          THE COURT hereby issues an ORDER TO SHOW CAUSE why plaintiff's claims

                                  18   should not be dismissed for failure to prosecute, pursuant to Rule 41(b) of the Federal

                                  19   Rules of Civil Procedure.

                                  20          Plaintiff is ordered to file a written response to this order by Monday, January 4,

                                  21   2021. If plaintiff fails to file such response, the case shall be dismissed for failure to

                                  22   prosecute.

                                  23          IT IS SO ORDERED.

                                  24   Dated: December 11, 2020

                                  25                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  26                                                 United States District Judge
                                  27

                                  28
